DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection

Drawings
	The amendments filed 7/13/2021 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

Claim Objections
Claims 14-17 objected to because of the following informalities:  
In claims 14-17, change “the leaky fiber” to - -the one or more leaky fibers- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed below, in the 112(b) rejection, claim 1 recites “the plurality of fibers each have a core diameter of about 100 micrometers to about 2 mm.”  However, the specification as originally filed only teaches (Paragraph 360, 361, 477-479) a solid core with core diameter in the range of 100 micrometers to about 2 or 3 mm OR a fiber 
Therefore, the specification only provides for 25 to 250 micrometers in individual fiber diameter in a fiber bundle, not the claimed core diameter of about 100 to about 2 mm.  Therefore, the originally filed specification does not convey to one having ordinary skill in the art that the inventors had possession of the claimed plurality of fibers each having a core diameter of about 100 micrometers to about 2 mm.
Furthermore, claim 1, lines 28-29 recite that the one or more optic members are configured to provide a source diameter smaller than the core diameter.  However, there does not appear to be support for this limitation.  Why would one want the source diameter to be smaller than that of a single fiber core diameter?  Doing so would emit light substantially only into one fiber or a few adjacent fibers (if the light is offset) and not allow light to enter into the entirety of the fiber bundle.  Paragraph 492 recites a source diameter of 0.1 to 3 mm.  Even though the fibers are disclosed to be in the range of 25 to 250 micrometers (or 100 micrometers to 2 mm as claimed), there is no indication that it is contemplated that the source diameter should be smaller than that of an individual fiber and one having ordinary skill in the art would not conclude that Applicant’s had possession of it being smaller since doing so would result in the light substantially not being input to some of the fibers.

Claims 2-19 and 21 are dependent on claim 1 and contain the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 27 recites “the plurality of fibers each have a core diameter of about 100 micrometers to about 2 mm.”  It is unclear if the claim should be examined as literally presented with the individual fiber cores having a diameter of 100 micrometers (which would be new matter, as discussed above) OR if Applicant intended to recite the diameter of the plurality of fibers together as a “bundled core” equivalent, but mistakenly forgot to equivalently amend the recitation of the core diameter.  As seen in Paragraph 360, the specification discloses separate embodiments of a solid core fiber with diameters in the range of 100 micrometers to about 2 or 3 mm and separately, fiber bundled cores with individual strands of diameters 25 to 250 micrometers and combined bundled core diameter of about 200 micrometers to about 2 mm or greater, such as 3 or 4 mm.  Therefore, it is unclear if Applicant intended to recite the diameter of each fiber of the plurality of fibers or the diameter of the bundled core.
For the purposes of examination, the claim will be examined as though the bundled core has a core diameter of about 200 to about 2 mm. 

For the purposes of examination, the claim will be examined as though the claim recited that the source diameter is smaller than the fiber bundle core diameter.
Claims 2-19 and 21 are dependent on claim 1 and contain the same deficiencies.

	The amendments filed 7/13/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 12, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 59, 60, 62, 73, 75 and 76 of copending Application No. 16/597,795 (reference application) and further in view .  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 59, 60, 62, 73, 75 and 76 of ‘795 recite substantially all the limitations of claims 1, 2, 10, 12, 20 and 21, except the angle of incidence.
However, Raring et al. teaches an angle of incidence configured between the laser electromagnetic radiation and the primary surface of the phosphor member 406, the phosphor member 406 configured to convert at least a fraction of the laser electromagnetic radiation with the first wavelength landed in a spot greater than 5 micrometers (Paragraph 91 and 213, less than 50 or 100 microns) on the primary surface to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 199).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the angle of incidence as taught by Raring et al. since the selection from among known suitable arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051883 A1) in view of Rousseau et al. (US PGPub 2018/0266658 A1) and Niemi (USPN 4,152,752 A) and Hikmet et al. (US PGPub 2012/0170602 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Nakazato et al. (US PGPub 2016/0245471 A1) and Gaydoul (US PGPub 2008/0049440 A1), or alternatively in further view of Li et al. (US PGPub 2014/0268815 A1) and English et al. (US PGPub 2003/0063476 A1) and Rousseau et al. (US PGPub 2016/0131334 A1, hereinafter Rousseau ‘334) and Logunov et al. (US PGPub 2015/0055915 A1).
	As to claim 1, Raring et al. discloses (Fig. 26) A laser-based fiber-coupled white light illumination system comprising: one or more white light source modules located at a source position, each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 253) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 

    PNG
    media_image1.png
    428
    499
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    428
    577
    media_image2.png
    Greyscale
Raring et al.

    PNG
    media_image3.png
    420
    619
    media_image3.png
    Greyscale
Raring et al.
Raring et al. discloses generally using an optical fiber (Paragraph 265), but is silent as to Applicant’s fiber coupled to the phosphor member to capture the white light emission.
Rousseau et al. teaches (Fig. 4) coupling light from a phosphor member 404 into an optical fiber (not shown in Fig. 4, Paragraph 26 states direct optical fiber coupling similar to Fig. 5.  Fig. 5 shows optical fiber 502) 502 configured to have first ends to couple with the one or more light source modules 400 to capture the light emission and transport the white light emission at least partially along a fiber axis to respective second ends 503 in order to transport and deliver light output via the optical fiber (Paragraphs 26 and 29).

    PNG
    media_image4.png
    592
    694
    media_image4.png
    Greyscale
Rousseau et al.

    PNG
    media_image5.png
    417
    565
    media_image5.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to include an optical fiber in 
Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. is silent as to the optical fiber outputting to a passive luminary.  
	Niemi teaches (Figs. 1 and 6) a light source 4 using fiber optics 9 (Col. 3, lines 12-16) to deliver light to one or more passive luminaries 11 substantially free of electrical power supply disposed at an illumination location coupled to the respective second ends to distribute the Page 2 of 7Appl. No.Amdt. dated October 9, 2019 Preliminary Amendmentlight emission of light source 4 to one or more illumination patterns, wherein the illumination location 2 is separated from the one or more white light source module 4 location by a remote distance.

    PNG
    media_image6.png
    324
    484
    media_image6.png
    Greyscale
Niemi
	Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. to the building illumination system of taught by Niemi, in order to apply the advantages, of 
	Raring et al. in view of Rousseau et al. and Niemi is silent as to the white light emission from the phosphor member being incoherent and having a Lambertian emission pattern.  
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

    PNG
    media_image7.png
    260
    382
    media_image7.png
    Greyscale
Hikmet et al.

    PNG
    media_image8.png
    285
    455
    media_image8.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Niemi to make the light output of the light source to be white with Lambertian light distribution, and therefore also incoherency, in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
	Furthermore, Raring et al. teaches the white light source module has a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. is silent as to Applicant’s core diameter of the one or more fibers and the optic members providing white light emission with a source diameter smaller than the core diameter.
Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber core 14, wherein the white light emission is input with a source diameter smaller than a core diameter 22.

    PNG
    media_image9.png
    719
    346
    media_image9.png
    Greyscale
Yatsuda et al.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a core diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

    PNG
    media_image10.png
    291
    472
    media_image10.png
    Greyscale
Nakazato et al.
Since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the 
	With respect to the combination of a Lambertian emission with a small fiber core diameter, while light source of Yatsuda et al. (Paragraph 91) and Nakazato et al. (Paragraph 92) is a laser light source, since the primary reference Raring et al. teaches a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290) to collect the light, it would be apparent to one having ordinary skill in the art that a collimating and focusing lens would similarly focus the light beam down to a suitable size for a light fiber, particularly, a light fiber of small size such as 100 to 800 micrometers taught by Nakazato et al. as suitable for transport of light.  As seen in MPEP §2143(I)(C, D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.
Alternatively, Li et al. teaches (Fig. 3) a light source 125 (which may be lasers or LEDs, Paragraphs 23 and 60) wherein the fiber diameter of 0.5- 20 mm (Paragraphs 25 and 26) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26), with optic 160 in order to collimate or focus the light into the fiber (Paragraphs 59 and 60).  

    PNG
    media_image11.png
    554
    481
    media_image11.png
    Greyscale
Li et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Since the LED is known to have Lambertian emission, as taught by English et al. and is still suitable to be used with a small diameter fiber on the order of the same size as that of Nakazato et al., as taught by Li et al. (Paragraph 25 and 26, core size not recited, but entirety of core plus cladding diameter in the 0.5 mm to 20 mm range, with the core necessarily being less than that), and the laser and phosphor of the modified device of the prior art is Lambertian, as modified by Hikmet et al. (Paragraphs 3 and 29), one having ordinary skill in the art would find it obvious to use the optical focusing and collimating elements as well as fiber of similar size and similar core size since the selection of from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art and also since using similar elements would lead to readily availability of components since the prior art device with LEDs and lasers already use these components.  Furthermore, it would be obvious to 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency and ability to couple with focused light from a Lambertian emitter).  
With respect to the limitation that the optics member is configured to focus the white light, the lens of Yatsuda et al. satisfies this limitation.  It is noted that the Raring et al. teaches a collimating (parallel) lens (Figs. 35 #608 collimating lens, Paragraph 290), which in the modification in view of Yatsuda et al.et al. is replaced with the focusing lens 18.
Alternatively, Rousseau ‘334 teaches (Fig. 4) including collimator 3 and focuser 7 as separate elements that together serve to input light to fiber end 8B (Paragraph 23).

    PNG
    media_image12.png
    519
    497
    media_image12.png
    Greyscale
Rousseau ‘334
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to instead include a collimator and a focuser as separate optical elements since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
	Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 teaches using a single fiber (Rousseau et al. Fig. 5, Yatsuda et al. Fig. 14), but is silent as to Applicant’s claimed plurality of fibers.
Gaydoul teaches using a plurality of fibers in a fiber bundle (Paragraphs 17 and 29) with diameter in the range of 30 to 100 micrometers (Paragraph 28) and core bundle diameter of 0.5-3 mm, preferably 1 mm (Paragraph 17) in order to provide 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a plurality of fibers instead of a single fiber in order to increase flexibility to make it easier to install the fiber, as taught by Gaydoul.  It would be obvious to use a core fiber bundle of diameter of 1 mm, since it is taught as a suitable size and the selection of from among known sizes for their known purposes is generally within the abilities of one having ordinary skill in the art.  Since the purpose of the focusing element is to focus it down to the size for the fiber to accept the light, as seen in Yatsuda et al. Fig. 14 and Rousseau ‘334, making the modification to include a fiber bundle would similarly include adjusting the source diameter to be sized to be smaller than the fiber bundle core diameter in order to maximize the light input, similarly to Yatsuda et al. and Rouseau ‘334.
As discussed in the 112(b) rejection above, the limitation of the core diameter is being examined as though it recited the fiber bundle core diameter instead of the core diameter of each individual fiber strand.
Alternatively, Logunov et al. teaches (Figs. 2, 4B and corresponding parts of Fig. 1) using optical fibers 12 each with core diameter of 125 to 250 micrometers in a fiber bundle 20.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a bundle of optical fibers with each fiber being a core diameter of 
As to claim 2, Raring et al. discloses (Figs. 31, 32) that each of the one or more white light source modules comprises a surface- mount device (SMD) type package (Paragraphs 264, 268, 269).
	As to claim 3, Raring discloses (Fig. 35) that each of the one or more white light source modules comprises a package selected from a flat package( Paragraph 290), TO9 Can, TO56 Can, TO-5 can, TO-46 can, CS-Mount, G-Mount, C-Mount, and micro-channel cooled package.
As to claim 4, Raring et al. discloses that the total luminous flux is about 100 lumens to about 2000 lumens or greater (Paragraph 217, 10,000 lumens).
As to claim 5, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. teaches the plurality of fibers comprising optical fiber cables disposed in a one-dimensional configuration (Gaydoul Paragraphs 13 and 14, linear emission; Logunov et al. Figs. 3 and 9A).
As to claim 6, Raring et al. is silent as to the material of the fiber and the type of core of the fiber.
Gaydoul teaches the fibers being made from glass (Paragraph 28).
Logunov et al. teaches the fibers being made from glass (Paragraph 8).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber a glass fiber with a solid core, as taught by Gaydoul and 
As to claim 12, Raring et al. discloses that the light-emission mode characterizing the phosphor member with a white light emission comprises one of a reflection mode (Fig. 26, Paragraphs 90 and 254) or a transmission mode (Fig. 12, Paragraphs 90 and 223), wherein in the reflection mode the white light emission is emitted from the same surface of the phosphor member that the laser beam is incident upon and in the transmission mode the white light emission is emitted from at least a different surface of the phosphor member than the laser beam is incident upon.
As to claim 18, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. teaches (Niemi Fig. 6) that the passive luminary comprises one or more light-emission and light-shaping features therein based on scattering, reflection 36a (Col. 4, line 44), color conversion, and/or collimation to produce a desired spatial illumination pattern, color quality, and/or aesthetic characteristic.

Claims 7, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. as applied to claim 1 above and further in view of Bennett et al. (US PGPub 2014/0247619 A1).

Bennett et al. teaches (Figs. 1 and 2C) a light source 130 using a transmission fiber 135 (Paragraph 30, intervening optical fiber, Paragraph 59, transmission fiber, Paragraph 61 light transmission element) to deliver light to one or more passive luminaries 140 substantially free of electrical power supply (Paragraph 63, passive) disposed at an illumination location (within 110) coupled to the respective second ends (end of 135 connecting to 140) to distribute the light emission of the light source 130 to one or more illumination patterns, wherein the illumination location 120 is separated from the one or more light source modules 130 location 110 by a remote distance (separated by distance of 135).
Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. to use a transport section followed by a leaky fiber section in order to deliver light to the desired place and then subsequently emit the light, as taught by Bennett et al.  Since using fiber bundles allows more flexibility, as taught by Gaydoul (Paragraphs 6, 8 and 15), it would be obvious to make both sections of fibers to be fiber bundles in order to allow for more flexibility.

Bennett et al. teaches (Figs. 1 and 2C) a light source 130 using a transmission fiber 135 (Paragraph 30, intervening optical fiber, Paragraph 59, transmission fiber, Paragraph 61 light transmission element) to deliver light to one or more passive luminaries 140 substantially free of electrical power supply (Paragraph 63, passive) disposed at an illumination location (within 110) coupled to the respective second ends (end of 135 connecting to 140) to distribute the light emission of the light source 130 to one or more illumination patterns, wherein the illumination location 120 is separated from the one or more light source modules 130 location 110 by a remote distance (separated by distance of 135).
Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. to use a transport section followed by a leaky fiber section in order to deliver light to the desired place and then subsequently emit the light, as taught by Bennett et al.  Since using fiber bundles allows more flexibility, as taught by Gaydoul (Paragraphs 6, 8 and 15), it would be obvious to make both sections of fibers to be fiber bundles in order to allow for more flexibility.

Fewkes teaches (Fig. 9B) connecting the transmission fiber 12A and the leaky fiber 12 by splicing 164 (Paragraph 102).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. to connect the second ends of the one or more transmission fiber and the leaky fiber by splicing in order to ensure proper connection and since the selection from among known suitable connection arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 14, over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. teaches that the leaky fiber 140 comprises a scattering feature (Bennett et al. Paragraphs 77; Fewkes et al. Paragraph 63, Fig. 2, #32) therein to produce uniform light scattering over illumination angles up to 360 degrees around (Bennett et al. Fig. 5A, Fewkes et al. Paragraph 63, Fig. 9A).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. as applied to claim 1 above, and further in view of Kitano et al. (US PGPub 2018/0017220 A1)
	As to claim 8, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. is silent as to Applicant’s optical connector.
	Kitano et al. teaches (Fig. 1) an optical connector 350 for detachably connecting (Paragraph 31) the one or more passive luminaries 100 to the respective second ends 351 of the one or more fibers 310 to deliver the light emission in order to prevent a change in the position of the light output due to shaking due to the rigid nature of connected element 320 (Paragraphs 29, 54).
.

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. as applied to claim 8 above, and further in view of Bennett et al. 
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. teaches a white light supply member (Niemi Fig. 1, #7), but is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.

However, as discussed above, English et al. teaches that LED have substantially Lambertian emission (Paragraph 25) and Hikmet et al. a laser and phosphor source is Lambertian (Paragraphs 3 and 29).
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. as applied to claim 9 above, and further in view of Erdl et al. (WO 2019/086176 A1, citations refer to attached machine translation, of record).
As to claim 10, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. teaches (Niemi Figs. 1 and 2A) a light distributing device 8 to split the light into channels, but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. is silent as to Applicant’s MEMS switching and feedback control.
Erdl et al. teaches (Fig. 1) an optical switch module 5 configured to switch one input of white light emission to one of multiple outputs respectively to multiple optical channels 9 respectively coupled to multiple passive luminaries 10, a fast switching MEMS mirror 5 (Page 3, lines 91-95, 104; Page 5, lines 165-168) to generate spatial modulation to the multiple optical channels, one or more sensors to collect environmental information at the illumination location, and a controller (Page 3, line 120-Page 4, line 138) including sensor signal input unit (controller must have an input unit since it receives information from the sensor), processing unit (controller must have processing unit since it evaluates the detected light intensity), and driver unit (controller must have driver unit since it controls the light units) configured to process the sensor signal to generate a feedback control signal to drive the one or more white light source 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to control the illumination of different luminaries from one light source to allow illumination of only the desired luminaries, as taught by Erdl et al.
It is noted that Erdl et al. recites that the control device and the particular functions related to the units (signal input, processing, and driver unit) claimed, but does not explicitly recite those specific units.  However, those units must be present since the controller performs those functions.  Alternatively, it is well-known in the art to have units dedicated to the specific functions in a control feedback device and would therefore be obvious to one having ordinary skill in the art at the time of the invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano and Bennett et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. as applied to claim 10 above, and further in view of Caruso et al. (US PGPub 2009/0086475 A1)
As to claim 11, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano and Bennett et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. is silent as to Applicant’s tuning of the light source module.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the white light source module of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Kitano and Bennett et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. to include a wavelength conversion material that changes over its length and that can be moved in order to tune the white light source to the desired color temperature, as taught by Caruso et al.  Since the white light will be adjusted to a different color temperature, the illumination pattern will also therefore be adjusted to the new color temperature.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. as applied to claim 13 above, and further in view of Bickham et al. (US PGPub 2011/0122646 A1).

Bickham et al. teaches (Figs. 1 and 6B) a leaky fiber that directionally side scatters with preferential illumination in the forward direction at angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body (Fig. 6B, reference line “b’”) by including scattering elements in the fiber and a white ink coat in order to make the light angle more uniform (Paragraph 83).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include scattering elements and white ink coat in order to make the light more uniform as taught by Bickham et al.  Even though the modification is to make the light more uniform, significant directionality still exists at the wide forward angles as seen in Bickham et al. Fig. 6B.  Since this is taught as a suitable amount of uniformity by Bickham et al., it would be obvious to endeavor for this type as suitable amount of uniformity.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. as applied to claim 13 above, and further in view of Cassarly et al. (US PGPub 2005/0231973 A1), or alternatively in further view of English et al. and Hikmet et al.
	As to claim 17, Raring et al. discloses that the light source emits with luminous flux of 10,000 lumens or greater (Paragraph 217).
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Niemi and Kitano et al.
However, as discussed above, English et al. teaches that LED have substantially Lambertian emission (Paragraph 25) and Hikmet et al. a laser and phosphor source is Lambertian (Paragraphs 3 and 29).
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al.  is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling 
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
	Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul and Bennett et al., or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. teaches the coupling efficiency, but is silent as to the extraction efficiency.
Cassarly et al. teaches (Figs. 1 and 15B) a leaky light guide with efficiency approaching 90% (Paragraph 76), but in all cases shown greater than or equal to 74%, with smaller diameters and longer lengths increasing efficiency (Paragraph 76).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the modifications apply the modifications of light scattering swath 
Therefore, with coupling efficiency of 40 to 95% and extraction efficiency of about 90%, the lumen output from the leaky fiber, using the 10,000 lumen input would result in at least 3,600 lumens output from the leaky fiber with optical efficiency of greater than 90%.  It is noted that Cassarly et al. is directed to a single fiber output.  However, one having ordinary skill in the art would predictably expect similar results when applied to fiber bundles.  Alternatively, it would be obvious to one having ordinary skill in the art to apply a high extraction efficiency since when the general conditions of a claim are disclosed in the prior art, it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See also MPEP §2144.05(II)(A).

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al. as applied to claim 1 above, and further in view of Li (US PGPub 2008/0192458 A1, hereinafter Li ‘458).
As to claim 19, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of 
Li ‘458 teaches including waveguide in chandeliers (Paragraph 47). 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the passive luminary include a chandelier, as taught by Li, in order to apply the advantages of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al., such as a centralized light source, to chandeliers.  In the modified device, the light would pass from central light source via light pipes 9a like those of Niemi and then into the chandelier substantially similarly to light fixtures 11 of Niemi. 
As to claim 21, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Rousseau ‘334 and Logunov et al.  teaches the passive luminaries to be ceiling lights (Niemi Fig. 1 #11), but is silent as to the luminaries being in-door/outdoor lighting, decorative accessories, architectural features, household or industrial appliances, vehicles, submerged lightings for swimming pools and Jacuzzis.
Li teaches including waveguide decorative accessories (Paragraph 47, wall sconces, chandelier)
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the passive luminary include a decorative accessory, such as a wall sconce or chandelier, as taught by Li, in order to apply the advantages of Raring et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S.Y.H/           Examiner, Art Unit 2875                            

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875